Exhibit 10.ii.q

São Paulo, 16 May 2006.

To

Mosaic Fertilizantes do Brasil S.A.

Av. Morumbi, 8234

Brooklin, São Paulo, SP

Att.:    Mr/Ms [—]

 

Subject.: Agreement for issuing a Mosaic Fertilizantes do Brasil S.A. Letter of
Guarantee in behalf of Banco Cargill S.A.

Dear Sirs,

This is to confirm the agreement between Banco Cargill S.A. (“Banco Cargill”)
and Mosaic Fertilizantes do Brasil S.A. (“Mosaic”) in regard to Mosaic issuing
letters of guarantee in behalf of Banco Cargill for loan and financing
transactions provided by Banco Cargill to Mosaic customers (the “Guaranteed
Transactions” and “Mosaic Customers”, respectively) upon issuing of Bank Credit
Bills by Mosaic Customers in behalf of Banco Cargill, whether combined with swap
or currency forward transactions or otherwise.

The Guaranteed Transactions will be effected by Banco Cargill will Mosaic
Customers, Cargill, Inc. product suppliers, and/or any subsidiaries thereof,
after negotiation and approval by Mosaic and Banco Cargill.

After each Guaranteed Transaction is negotiated and approved, Mosaic will
undertake before Banco Cargill part of the credit risk associated to the
Guaranteed Transactions, in the share of fifty percent (50%) of the overall
amount of each operation, plus applicable interest and charges.

To this effect, each Guaranteed Transaction will be covered by a letter of
guarantee issued by Mosaic in behalf of Banco Cargill, as shown in Annex 1
hereof, notwithstanding any other guarantees provided by Mosaic Customers in
behalf of Banco Cargill.

In accordance with the structure agreed, Mosaic will pay Banco Cargill, at the
time each Guaranteed Transaction is effected, the amount equivalent to half
percent per annum (0.5% p.a.) of the principal amount of each Guaranteed
Transaction, as structuring fee.



--------------------------------------------------------------------------------

The Net Profit (as defined below) resulting from each Guaranteed Transaction
duly settled by Mosaic Customers will be divided between Banco Cargill and
Mosaic, in the ideal share of fifty percent (50%) each. The Net Profit of each
Guaranteed Transaction will be the amount computed after deducting from the
gross revenue of each Guaranteed Transaction the following amounts: (i) the
financing cost borne by Banco Cargill and (ii) any and all expenses incurred in
regard to the Guaranteed Transaction (“Net Profit”).

In the event of default of any principal or accessory obligations of Mosaic
Customers before Banco Cargill under the Guaranteed Transactions, Mosaic will
honor the payment of the amounts payable by such Mosaic Customers up to the
limit equivalent to fifty percent (50%) of the principal amount of each
Guaranteed Transaction, plus applicable interest and charges.

Once Mosaic honors its payment to Banco Cargill, as described above, Banco
Cargill will take all applicable judicial and/or extrajudicial measures to
collect and recover the amounts payable by each Mosaic Customer, provided
however that the retaining of any outside counsel and/or collection firms
necessary for the above measures must be previously and jointly defined by Banco
Cargill and Mosaic.

The parties agree that (i) Banco Cargill must supply to Mosaic a copy of any and
all reports on the status of any judicial and/or extrajudicial measures taken
received from outside counsel and/or collection firms; and (ii) any and all
costs and expenses incurred by Banco Cargill in regard to the above measures for
the collection and reimbursement of amounts defaulted by Mosaic Customers,
including expenses with lawyers’ fees and with collection firms, will be borne
by Banco Cargill together with Mosaic, and such costs and expenses must be paid
at the time the parties receive the respective invoice.

Banco Cargill hereby promises to share with Mosaic any and all amounts payable
by Mosaic Customers to Banco Cargill and which have been recovered by Banco
Cargill using judicial and/or extrajudicial means. In this case, Banco Cargill
will reimburse Mosaic in the share of fifty percent (50%) of the amount actually
recovered by Banco Cargill, by depositing such amount in Mosaic’s current
account no. [    ], at branch no. [    ], of bank [    ], by the fifth
(5th) working day immediately after Banco Cargill actually receives the
recovered credit.

Finally, the parties mutually agree to make this an evergreen contract, which
may be cancelled by any of the parties upon previous notice thirty (30) calendar
days in advance for any Guaranteed Transactions that have not been negotiated
and approved by the parties.

Therefore, if you agree with all terms and conditions specified hereunder, we
kindly ask you to provide below your “acknowledged and agreed”.

Should you have any questions, please contact us.

Faithfully,

Banco Cargill S.A.



--------------------------------------------------------------------------------

 

 

 

Name:   Name: Position:   Position: Acknowledged and agreed:   Mosaic
Fertilizantes do Brasil S.A.  

 

 

 

Name:   Name: Position:   Position:



--------------------------------------------------------------------------------

LOGO [g33905img2.jpg]

São Paulo-SP, [day] [month] 2006

To

Banco Cargill S.A.

Subject: Letter of Guarantee

Guarantor:             Mosaic Fertilizantes do Brasil S.A., with principal
offices at Avenida

                  Morumbi, 8234,                  Brooklin, São Paulo, CNPJ/MF
no. 61.156.501/0001-56

Guaranteed:             [Mosaic customer], with principal offices at [    ],
CNPJ/MF no. [    ]

Amount of guarantee: R$ [50% of the total amount of the operation]

Guaranteed obligation: [loand granted under Bank Credit Bill no. [    ]

Loan data: Bank Credit Bill no. [    ]

Issuer: [Mosaic customer]

Date of issue: [    ]

Date of maturity: [    ]

Amount of loan principal: R$[    ]

Interest: [    ]

Charges: [detail]

Creditor:             Banco Cargill S.A., with principal offices at [    ],
CNPJ/MF no. 03.609.817/0001-50

Dear Sirs,

The Guarantor hereby declares that as of this date it is the guarantor and main
payer of the Guaranteed up to the limit of R$[amount equivalent to 50% of the
principal], plus interest and applicable charges, and will be responsible for
the due performance of all principal and accessory obligations undertaken now
and/or in the future by the Guaranteed, up to the actual settlement of the
operation, resulting from the loan granted to the Guaranteed under the
aforementioned Bank Credit Bill issued by the Guaranteed.

In the event of default of any of the obligations of the Guaranteed under the
aforementioned CCB, the Creditor will notify the Guarantor to honor the payment
of the amounts payable, up to the limit of R$[amount equivalent to 50% of the
principal], plus interest and applicable charges. The Guarantor hereby
authorizes the Creditor, [ten][two] ([10][2]) [calendar] days after the notice
of the Creditor, to debit from its current account no. [    ], branch [    ], at
bank [    ], the debt balance of the principal amount of the loan plus all
applicable charges, including late fees, up to the above limit of R$[amount
equivalent to 50% of the principal], plus interest and applicable charges, after
which the Guarantor will have no more obligations with the Creditor.

The Guarantor is aware that any tolerance or additional time granted to the
Guaranteed, provide they have its previous consent, will not justify any release
from obligation. However, in the event the Creditor grants an additional time to
the Guaranteed, because of negotiations, the previous consent of the Guarantor
will not be necessary.



--------------------------------------------------------------------------------

This guarantee will expire after the full payment of all obligations undertaken
hereunder by the Guaranteed, or after the foreclosure of the guaranteed by the
Creditor, up to the limit established, plus any applicable interest and charges.
The Creditor will issue a document releasing the Guarantee after all obligations
undertaken hereunder by the Guaranteed are fully satisfied in accordance with
the aforementioned Bank Credit Bill, or document of Guarantor release, in the
event the Creditor forecloses the guarantee, always in accordance with the
limits and terms specified above.

In the event the Guarantor pays any of the obligations hereunder, always in
accordance with the limit of R$[amount equivalent to 50% of the principal], plus
interest and applicable charges, the Guarantor will automatically be subrogated
to such amount, as provided under Article 831 of the Brazilian Civil Code.

If because of legal or contractual provision any debt of the Guaranteed before
the Creditor incurs in accelerated maturity, the Guarantor must immediately pay
such amount up to the limit of R$[amount equivalent to 50% of the principal],
plus interest and applicable charges.

The Guarantor expressly waives the benefits provided under Articles 827 and 835
of the Brazilian Civil Code.

This Letter of Guarantee is conditioned and compatible with the requirements
demanded by the Creditor and provides that the Guarantor, during the term of
this Letter of Guarantee, may be summoned at any time to perform its obligation
to the Guaranteed. Once the obligation undertaken hereunder is satisfied, the
Guarantor will be released from the Guarantee provided hereunder.

The Foro Central da Comarca da Capital do Estado de São Paulo will be the
competent jurisdiction to address and review any matters arising hereunder.

Faithfully,

 

______________________________________________________________
Mosaic Fertilizantes do Brasil S.A.    Name:    Name: Position:    Position:

Witnesses:

 

 

 

 

Name: [—]   Name: [—] CPF/MF no.: [—]   CPF/MF no.: [—]



--------------------------------------------------------------------------------

BANK CREDIT BILL NO. [    ]

Date of issue: [    ]

Place of issue: [    ]

 

I. BENEFICIARY:

Banco Cargill S.A., with principal offices at Avenida Morumbi, 8234, city of São
Paulo, state of São Paulo, CNPJ/MF no. 03.609.817/0001-50 (hereinafter simply
called the “BANK”)

 

 

II. ISSUER: Name:                         [    ] CNPJ/MF:
                 [    ] Address:                    [    ]
CEP:              [    ] City:                            [    ] State:
            [    ] Telephone:   [    ] Fax:                             [    ]
Bank branch: [    ] Current account no.: [    ]

 

III. INTERVENOR SURETY (together with his/her respective spouse, if applicable):

 

Name:                         [    ] CPF/MF no.: [    ] Address:
                   [    ]



--------------------------------------------------------------------------------

Name (spouse):              [    ] CPF/MF no.: [    ] Address:
                        [    ]

 

IV. CHARACTERISTICS OF THE BILL AND THE CREDIT:

1. Amount of credit: R$ [    ] ([    ] Reais)

2. IOF: R$ [    ] ([    ] Reais)

3. Date of release: [    ]

4. Interest and charges:

 

  a) Credit establishment commission: none

 

  b) CDI (Interfinance Deposit Certificate) – average rate of the CDI over
Extra-Group DI Cetip, capitalized daily plus the rate of [    ]% ([    ]) per
month, computed on an exponential pro-rate temporis basis and used for the
number of calendar days using 30 days per month.

 

  c) IOF as described in Item 2 above.

5. Final maturity: [    ]

Term: [    ]

6. Form of payment of principal and interest:

 

  (a) Number of installments: [    ]

 

  (b) Maturity dates and principal amount of each of the installments payable:

In [    ] R$[    ] ([    ]) plus charges on this installment;

In [    ] R$[    ] ([    ]) plus charges on this installment;

n . . .

7. Place of payment:

City of São Paulo, state of São Paulo.



--------------------------------------------------------------------------------

V. COLLATERAL:

Guarantee and fiduciary assignment of credit receivables, as listed in the
attached Credit Receivables Assignment Agreement, which is an integral part
hereof.

VI. TERMS AND CONDITIONS OF THIS BANK CREDIT BILL:

On the dates specified in Table IV, Item 6, the Issuer will pay the Bank, or to
its order, for this Bank Credit Bill (hereinafter simply “Bill”), on the place
of payment specified in Table IV, Item 7, in local currency, the amounts
specified in Table IV, Item 6, together with the respective charges, computed
according to the specifications shown in Table IV, Item 4, pursuant to the
applicable legislation and in special to the clauses and conditions below:

CLAUSE ONE – OBJECT

1.1. The Bank grants in behalf of the Issuer a loan (“Credit”) in the amount of
and under the conditions stated in the Preamble hereof, which amount agreed
hereunder is net of IOF (to be charged in advance at the time such amount is
paid by the Bank) and to be delivered in the manner described in Clause 1.3.

1.2. The Issuer must reimburse the amount agreed hereunder, plus applicable
charges, in the manner, rates and times specified in the Preamble hereof and in
Clause 3 below. The Bank, whenever necessary to substantiate the actual release
of the Credit and the amount of the debt balance of the Issuer’s obligations
under this Bill, must issue a deposit receipt by way of an electronic direct
transfer (TED) in the current account held by the Issuer, to substantiate the
release of the Credit, as well as a calculation spreadsheet showing the total
amount of the Issuer’s obligations arising hereunder. The aforementioned receipt
and computation spreadsheet, after they are issued, must be attached to this
Bill, and will comprise and integral part hereof, and represent an
extra-judicial executive note, which will represent enough evidence of the
release of the funds and of the amount of the debt balance of the Issuer’s
obligations.

1.3. The parties hereby agree that the amount of the Credit must be made
available by an electronic direct transfer (TED), by account, order and risk of
the Issuer, in a current account held by the Issuer and to be named by the
Issuer, and the receipt of the deposit made by an electronic direct transfer
(TED) in the aforementioned current account will be enough evidence of the
release of the Credit amount for the Issuer, for all intents and purposes.

1.4. The Issuer expressly acknowledges that the Bank will not be liable, whether
directly or indirectly, including before any third parties, for any flaws or



--------------------------------------------------------------------------------

interruptions in the electronic or telecommunication systems used to carry out
the settlement of these transactions under the Brazilian Payment System,
including if such flaws and interruptions are caused by (i) the Central Bank of
Brazil; (ii) clearing and settlement houses and their service providers;
(iii) telecommunication utilities; or (iv) any third parties.

1.5. For the rendering of the services described in Clause 1.2 hereof, the
Issuer will pay to the Bank the amounts specified in the rate tables displayed
at the Bank’s branches, and the Bank will be entitled to partially or fully
exempt the Issuer from paying the specified amounts.

CLAUSE TWO – INTEREST

2.1. Under this Bill, interest will bear on the debt balance of the Credit, in
the form specified in the Preamble hereof, Table IV, Item 4b. For the purposes
hereof, (i) the debt balance will be deemed as all Credit actually released by
the Bank; (ii) the interest will be computed based on the number of calendar
days from the date the Credit is granted to the date it is actually paid, based
on a 360-day year; and (iii) all other charges applicable pursuant to this Bill.

2.2. The Issuer hereby promises to pay the interest and all other charges
specified in Clause 2.1 above on the dates such amounts are payable, as
specified in Table IV of the Preamble.

CLAUSE THREE – FORM OF PAYMENT

3.1. All payments payable by the Issuer to the Bank under this Bill will be
debited directly by the Bank from the Issuer’s current account at the Bank, as
specified in Table II of the Preamble.

3.2. The Issuer hereby authorizes the Bank, on an irrevocable and unconditional
manner, to: (i) block, on a monthly basis as of the [day] of each month each of
the installments specified in Table IV, Item 6, becomes payable, all amounts
credited in the current account held by the Issuer at the Bank, on the date the
aforementioned resources are credit up to the amount of the monthly installment
of the principal plus interest computed based on the information provided in
Table IV of the Preamble hereof; and (ii) debit in behalf of the Bank, the
Issuer’s current account specified in Table II of the Preamble, in the amount
equivalent to the amount relative to the amount of the installment of the
principal and interest computed based on the information specified in Table IV
of the Preamble, on their respective due dates, up to the Final Maturity of the
Credit. In this event, the settlement of the respective obligations will be
subject to the actual availability of a balance in the Issuer’s current account
at the Bank. The Issuer hereby promises to make the necessary arrangements to
provide enough funds to ensure the payments hereunder are available in its
current account on the dates specified hereunder.



--------------------------------------------------------------------------------

CLAUSE FOUR – CHARGES

4.1. The parties to this Bill expressly agree that the Issuer will bear the
payment of taxes on Loan Transactions, Foreign Exchange and Insurance, or any
taxes pertaining to Notes and Securities (IOF), incurring on the transactions,
computed according to applicable legislation and to be paid on sight, at the
time of the disbursement by the Bank.

4.2. Notwithstanding the provisions of Clause 5.1 below, the parties expressly
agree that the Issuer will bear any and all taxes, deductions, burdens, charges,
withholdings, deposits or compulsory deposits, contingency fees and/or any other
measure of any nature which changes the costs and/or the revenues of the asset
or liability transactions performed by the Bank under this Bill, and which are
in the future imposed by the competent government authorities. The Issuer hereby
promises to reimburse the Bank for such costs, at the time of the payment of the
principal and the interest under this Bill.

4.3. The provisions contained in Clause 4.2 above will not affect or in any way
limit the obligations of the Issuer regarding the charges already agreed under
this Bill.

4.4. Further to the obligations under this Bill, the Issuer will bear all
expenses of this Bill and any extensions thereof, as well as its registration
and recording, and those incurred by the Bank to ensure the security and the
liquidity of its credit, all of which will be computed in the amount of the
Credit provided to the Issuer.

CLAUSE FIVE – ACCELERATED MATURITY

5.1. The Bank may, at its sole discretion, declare the accelerated maturity of
the obligations under this Bill and cause such obligations to become immediately
mature in the event of the establishment of contingencies of any kind and/or
fixing of loan rates and/or funding and/or limitations which in any way may
affect the practice of financial transactions.

5.2. Notwithstanding the possibilities provided under the law, in special
Articles 333 and 1425 of the Brazilian Civil Code, and this Bill, any and all
obligations resulting from this Bill, including without limitation the payment
of the principal plus accrued interest, may become immediately due and payable,
regardless of any notice, notification and/or legal order, in the event the
Issuer and/or the Intervenor Surety:

 

  (i) Does not fulfill any obligation, of any nature, resulting from this Bill,
or any other agreement entered by the Bank, on the date of its maturity;



--------------------------------------------------------------------------------

  (ii) Has a note protested or is rejected at any credit protection organ, such
as SPC or Serasa, or listed in the Database of Issuers of Checks Without Funds
(CCF); files for judicial or extra-judicial protection against bankruptcy, or
has its bankruptcy or insolvency declared, or dies, incurs changes in its civil
capacity, seizure, attachment of property, or files for judicial or
extra-judicial liquidation;

 

  (iii) Has its business purpose changed, has its stockholding structure changed
or has its stockholding control changed, suffers a deterioration of its economic
and financial indicators, including without limitation higher indebtedness,
encumbrance or reduction of its assets, or, in the event the rights and
obligations of this Bill are transferred to third parties without the previous
and express consent of the Bank;

 

  (iv) If the collateral established for any reason loses or reduces its value
and/or effectiveness and is not replaced or augmented by the Issuer using other
collateral acceptable by the Bank, at its sole discretion, within ten working
days after notice provided by the Bank;

 

  (v) In the event of misrepresentation or inaccuracies regarding any statement,
information or document provided, executed or delivered by the Issuer;

 

  (vi) In the event any index or precept provided hereunder can no longer be
applied.

Sole Paragraph. This Bill is automatically cancelled in the event the Issuer
does not meet the deadlines for establishing the collateral described in Table V
of the Preamble, according to Clause 7.

CLAUSE SIX – PENALTIES

6.1. Over the total amount of the installments already matured and pertaining to
the principal, interest and/or other charges provided in this Bill, late
interest will apply, equivalent to twice the amount of the Selic rate, as
published by the Central Bank of Brazil for such period, computed based on the
actual number of calendar days from the date of such non-payment to the date all
such amounts are actually paid. It is further agreed that over such amount a two
percent (2%) fine will apply, cumulative and not able to be offset in any
manner.

6.2. In the event of any default, the Bank is hereby authorized to offset,
pursuant to Article 368 of the Brazilian Civil Code, and in accordance with the
Agreement for the Clearing and Settlement of Obligations entered by the parties
on [date],



--------------------------------------------------------------------------------

within the scope of the National Financial System, any amounts payable to the
Bank under this Bill with any credit (current account balances, investments and
such) which the Issuer and/or the Intervenor Surety has or may have at the Bank
or at financial institutions associated thereto, representing credits such as
notes and securities, fixed-income securities, balances in current accounts, or
any other notes or securities, investments and such, which will be applicable in
any hypothesis, regardless of any judicial or legal or extra-judicial notice or
notification.

6.3. In the event the Bank decides to file suit to recover the installments
overdue and not paid pertaining to the debt balance hereunder, the parties
hereby agree that the Issuer and the Intervenor Surety will bear all court costs
and lawyers’ fees, which may not be less than ten percent (10%) of the total
amount of such suit.

CLAUSE SEVEN – COLLATERAL

7.1. Pursuant to Articles 264, 265 and 275 of the Brazilian Civil Code, the
Intervenor Surety, together with his/her spouse, if applicable, as the guarantor
of the Issuer, expressly agrees with the terms and conditions of this Bill,
becoming jointly, unconditionally and unlimitedly liable with the Issuer for the
due compliance of all obligations of the Issuer hereunder.

7.2. As an additional guarantee for the due compliance of any and all
obligations undertaken by the Issuer hereunder, including in regard to the
reimbursement of the amount of the principal of this Bill and to the payment of
interest, charges, commissions, fees, fines and late penalties, the Issuer will
provide to the Bank the collateral specified in the documents the copies of
which are attached to this Bill, and which become an integral part of this Bill,
as shown in Table V of the Preamble.

7.2.1. In the event the collateral referred to under Clause 7.2 above is a
pledge over shares or stock of a company, the Issuer must register such pledge
in the Stock Registration Book (or in the books of the financial institution
providing custody for such shares or stock, as the case may be under applicable
law), or perform the necessary changes in the company’s articles of association,
as the case may be, evidencing the pledge in behalf of the Bank.

7.2.2. In the event the collateral referred to in Clause 7.2 above is a pledge
on credit receivables, the Issuer must within five (5) working days after the
issuance of this Bill notify the debtors of such receivables, informing them of
this pledge. Moreover, the Issuer must register within five (5) working days
this Bill, together with any annexes, in the Registry of Deeds and Documents in
the city in which this Bill is issued, and must immediately submit evidence of
such registration and such notification to the Bank.



--------------------------------------------------------------------------------

7.2.3. In the event the collateral referred to under Clause 7.2 above is an
industrial or mercantile pledge, pursuant to Article 1447 of the Brazilian Civil
Code, the Issuer must register this Bill at the Registry of Real Estate in the
location in which such property is located within five (5) working days after
the issuance of this Bill, and must notify the debtors of such receivables
within five (5) working days informing them of such pledge. The Issuer must
provide prompt and due evidence of the registration and notification provided in
this Clause to the Bank.

7.2.4. In the event the collateral provided in accordance with Table V of the
Preamble of this Bill is the fiduciary ownership of the property described in
the aforementioned Table V, the parties hereby agree that the Issuer must
register this Bill, within five (5) working days after the issuance of this
instrument, (i) at the Register of Deeds and Documents in the jurisdiction of
the Issuer’s domicile, and (ii) in the event the fiduciary ownership applies to
automotive vehicles, at the competent automotive vehicle licensing organ. The
Issuer must provide prompt and due evidence of the registration provided in this
Clause to the Bank.

7.2.5. In the event the collateral provided in accordance with Table V of the
Preamble of this Bill is a mortgage on real property, it is hereby agreed that
the Issuer must register such mortgage together with this Bill at the competent
Registry of Real Estate in the location where such property is located within
five (5) working days after the issuance of this Bill. The Issuer must provide
prompt and due evidence of the registration provided in this Clause to the Bank.

7.3. The parties hereby agree that the Bank may at any time request the Issuer
to provide additional collateral to or replacement collateral of the collateral
provided hereunder, and such additional collateral must be duly approved by the
Intervenor Surety and his/her spouse, as the case may be.

CLAUSE EIGHT – GENERAL PROVISIONS

8.1. The Issuer and the Intervenor Surety hereby acknowledge that the amount of
this Bill, together with any interest and other charges specified in the Bill,
is liquid, right and demandable.

8.2. No waiver to any violation or default hereunder will be valid unless it is
in writing and signed by the party waiving such violation or default, and such
waiver will not imply in change or novation of the provisions hereunder, nor
will it be considered a waiver of any subsequent violation or default of the
same nature or similar nature. It is hereby agreed that any tolerance by the
Bank, as well as the failure to immediately demand any credit, or the receiving
after the accelerated maturity or timely maturity of any debit, will not imply
in novation nor in change of what has been agreed, nor will it set any precedent
to be invoked by the Issuer, nor will it imply in the Bank waiving its right to
immediately execute it.



--------------------------------------------------------------------------------

8.3. The Bank may assign this Bill as well as the Credit and the respective
collateral, and may issue Certificates of Bank Credit Bill representative of
this Bill and likewise assign such instruments, pursuant to the applicable
legislation, without previous notice to or authorization from the Issuer.

8.4. The Issuer hereby authorizes the Bank to inform to Serasa’s Risk Central
all data contained in this Bill.

8.5. The Bank is hereby authorized to check any databases regarding the credit
and other information of the Issuer and of the Intervenor Sureties, including
the Risk Central, as provided under Resolution no. 2724 of the Central Bank of
Brazil, dated 31/May/2000, as well as to supply any information pertaining to
this contract to any of these databases.

8.6. In the event any of the provisions hereunder is considered unenforceable,
the remaining provisions of this Bill will remain in full force.

8.7. The parties elect the Foro da Comarca de São Paulo, state of São Paulo, as
the competent jurisdiction to address any doubts or disputes arising hereunder,
over any other jurisdiction, no matter how privileged.

THE ISSUER AND THE INTEVENOR SURETY HEREBY DECLARE THEY HAVE PREVIOUSLY READ
THIS BILL AND THEY HAVE NO DOUBTS ON ANY OF ITS CLAUSES AND CONDITIONS. THEY
FURTHER DECLARE THEY HAVE RECEIVED A NON-NEGOTIABLE COUNTERPART OF THIS BILL.

City, [day] [month] [year]

_______________________________________________________________

ISSUER

_______________________________________________________________

BANCO CARGILL S.A.

____________________________ _______________________________________________

Spouse Guarantor

Witnesses:

1. __________________________________________2.
_____________________________________

Name: Name:

RG: RG:

CPF/MF no.: CPF/MF no.:



--------------------------------------------------------------------------------

ANNEX CCB NO. [    ] – Fiduciary Assignment of Credit Receivables Agreement

Bank branch: [    ] Current account: [    ]

Date of issue: [    ]

I. PARTIES

Creditor: BANCO CARGILL S.A., hereinafter “Bank”

CNPJ/MF: 03.609.817/0001-50

Address: Avenida Morumbi, 8234, Brooklin Novo, CEP 04703-002

City: São Paulo

State: São Paulo

Debtor: [      ] “ISSUER”

CNPJ/MF: [    ]

Address: [    ]

City: [    ]

State: [    ]

II. AGREEMENT

Name: BANK CREDIT BILL NO. [    ]

Amount: R$ [    ] ([    ] Reais)

Place of payment: São Paulo

Term: [    ] days

Final maturity: [    ]

Delivery of the net amount: R$ [    ] ([    ] Reais)



--------------------------------------------------------------------------------

Financial charges: 100% of the daily variation of the CDI, computed according to
the Cetip, plus a rate of

[      ]% per month, computed in an exponential manner and using the number of
calendar days based on a 30-day month.

Number: [    ]

Date: [    ]

III – DESCRIPTION OF THE CREDIT RECEIVABLES THE OBJECT OF THIS COLLATERAL

Credit receivables originating from [BASE AGREEMENT OF FIDUCIARY ASSIGNMENT],
dated [__], entered by Cargill Agrícola S.A. (hereinafter simply called “CASA”)
and the Issuer, hereinafter called the “Supply Agreement”.

CLAUSES AND CONDITIONS

The parties already named and described agree to establish this fiduciary
assignment of credit receivables identified in Table III of the Preamble hereof,
which will be governed by the applicable legal and regulatory provisions and in
special by the clauses and conditions mutually agreed and accepted, as follows:

WHEREAS

WHEREAS the Issuer has requested to the Bank a credit specified in Table II of
the above Preamble, and the Bank has agreed to provide such credit to the Issuer
upon the establishment of the this guarantee for the fiduciary assignment in
behalf of the Bank;

WHEREAS it is the intention of the parties hereof to enter a fiduciary
assignment of the credit receivables described in Table III of the Preamble
hereof with the purpose of complying with the obligations undertaken by the
Issuer before the Bank, as provided in the Bank Credit Bill (“CCB”, in
Portuguese) described in Table II of the above preamble;

WHEREAS the Issuer is the owner of the credit receivables against CASA,
originating from the Supply Contract, as described in Table III of the Preamble;

WHEREAS the annual average amount received by the Issuer from CASA, in
accordance to the Supply Agreement of the last crop, has been approximately



--------------------------------------------------------------------------------

[        reais] ([R$__]), and the Bank has agreed to receive the fiduciary
assignment of the credit receivables described in Table III of the Preamble, to
guarantee the due compliance of the obligations undertaken by the Issuer in
accordance with the terms of the CCB described in Table II of the Preamble, of
which this instrument is an integral part;

Clause One – The Issuer makes the fiduciary assignment to the Bank of the credit
receivables identified in Table III of the Preamble, pursuant to Article 66-B of
Law no. 4728/65 introduced by Article 55 of Law no. 10931/04, to ensure the due
compliance of all main and accessory obligations undertaken by the Issuer in the
CCB shown in Table II of the Preamble, of which this instrument is an integral
part, and corresponding to such credit receivables to:

 

  (i) the totality of the credit receivables that Issuer owns now or in the
future against CASA, in accordance with the Supply Agreement, amended from time
to time (hereinafter simply called “Receivables”);

 

  (ii) all financial assets originating from the payments relative to the
Receivables (the “Assigned Assets”);

 

  (iii) the total amount of all credit receivables held now or in the future by
the Issuer against the Bank, as depositary of the Assigned Assets, which must be
deposited in the current account held by the Issuer at the Bank (as defined
below) (“Assigned Rights”); and

 

  (iv) all Assigned Assets deposited in the current account specified in Item
(iii) above.

Sole paragraph: The Issuer will be responsible, at the penalty of the law, for
the validity, existence, truthfulness and liability of the Receivables, Assigned
Assets and Assigned Receivables hereunder, and further declares that the above
credit receivables are free of any burdens, encumbrances, litigation, legal or
extra-judicial claims or any other restrictions of any nature.

Clause Two – The fiduciary assignment hereunder transfers to the Bank the direct
and indirect possession, as well as the ownership of the Receivables, Assigned
Assets and Assigned Receivables described in Clause One above.

Clause Three – The Issuer, as an essential condition to formalize this fiduciary
assignment and transfer of direct and indirect possession of the Receivables,
Assigned Assets and Assigned Receivables, further agrees to, in an exclusive,
irrevocable and unconditional manner: (i) deliver to the Bank a copy of the
Supply Agreement, (ii) in the condition of depository, keep all original
documents pertaining to the Receivables, Assigned Assets and Assigned
Receivables that evidence the existence and proper formalization of the credit
receivables assigned hereunder, as well as to (iii) deliver to the Bank,
whenever requested, any of these original documents within the time stated by
the Bank.



--------------------------------------------------------------------------------

Clause Four – The parties hereby expressly agree in an irrevocable and
unconditional manner that as of this date any and all Assigned Assets must be
deposited directly and exclusively in the current account held by the Issuer at
the Bank, as described in the Preamble hereof (the “Account”).

Clause Five – The Issuer hereby promises to deliver to the Bank a counterpart of
the notice shown in Annex 1 hereof, duly signed by the Issuer’s legal
representatives and with the agreement of CASA, through which the Issuer issues
an irrevocable and unconditional payment instruction to CASA to the effect that
all Assigned Assets be deposited and credited in the Account, in accordance with
Clause Four above.

Clause Six – The Issuer hereby declares to the Bank the following: It is aware
that the Bank has agreed to provide the credit established in accordance with
the CCB described in Table II of the Preamble, as well as this fiduciary
assignment to guarantee the compliance of the obligations of the Issuer under
the CCB, based on the statements provided by the Issuer under this instrument.
In the event any misrepresentation of, or any omission of necessary information
by, the Issuer is found during the term hereof, the Issuer hereby promises to
fully indemnify the Bank for all losses and damages incurred as a result for
such misrepresentation and/or omission, in addition to causing the accelerated
maturity of the debt, as provided in the CCB.

Clause Seven – The Issuer hereby promises to the Bank, during the term of this
instrument and in an irrevocable and unconditional manner to:

 

  (i) Refuse any and all payment corresponding to the Receivables made by CASA
which differ from the payment form provided in Clauses Four and Five hereof, as
well as to immediately communicate to the Bank any payments made to any accounts
other than the Account;

 

  (ii) Transfer to the Account any Assigned Assets relative to the Receivables
which have been received in another account for any reason whatsoever within 24
hours of having received such payment;

 

  (iii) Not to instruct CASA to make payments relative to the Receivables in any
account other than the Account;

 

  (iv) Not revoke the payment instruction issued in accordance with the Clause
Five above and Annex 1 herefo;

 

  (v) Not agree with any changes in the Supply Agreement without the previous
written consent of the Bank.



--------------------------------------------------------------------------------

Clause Eight – The amount of the Receivables, Assigned Assets and Assigned
Receivables must correspond at least to one hundred percent (100%) of the amount
of the principal and charges issued by the Issuer to the Bank, in accordance
with the CCB.

Sole paragraph: In the event the Receivables, Assigned Assets and Assigned
Receivables incur any deterioration or depreciation, the Issuer hereby promises
to increase or replace the credit receivables relative to this fiduciary
assignment, in accordance with Article 1425 of the Brazilian Civil Code, at the
penalty of incurring in an accelerated maturity of the debt in accordance with
the CCB.

Clause Nine – In the event of default of the Issuer in regard to the obligations
provided hereunder, as well as the occurrence of any causes for the accelerated
maturity of the debt, as provided in the CCB, of which this instrument is an
integral part, and because of the fiduciary assignment established hereunder,
the Issuer hereby, in an irrevocable and unconditional manner, expressly
authorizes the Bank to, regardless of any previous notice and/or authorization:
(i) block and withhold any and all Assigned Assets deposited and credited in the
Account until all obligations of the Issuer under the CCB are fully satisfied;
(ii) debit from the Account, in behalf of the Bank, the blocked and withheld
Assigned Assets, as provided in Item (i) of this Clause. After all payment
obligations of the Issuer under the CCB are fully satisfied, the Assigned Assets
deposited and credited in the Account will be released by the Bank to the
Issuer, in the first working day immediately after their availability in the
Account.

Paragraph One: In the event the amount transferred to the Account is not enough
to pay the amounts payable by the Issuer under the CCB, it is hereby agreed that
the Issuer will remain in a debt condition before the Bank until the debt
balance is fully paid. It is further agreed that in the event the amounts
transferred to the Bank under the CCB and under this instrument are above the
debt balance of the Issuer, the Bank hereby promises to release the Assigned
Assets deposited and credited in the Account to the Issuer on the first working
day immediately after their availability in the Account, less any collection
charges, as provided under applicable legislation.

Paragraph Two: The Bank will use the procedure provided in the heading of this
Clause to foreclose the guarantee provided hereunder, using the Assigned Assets
to satisfy the credit, and to this purpose, the Bank may (i) use any procedures
for foreclosing the guarantee, regardless of auction or any other judicial or
extrajudicial measure; (ii) settle and execute any documents or agreements, no
matter how special, necessary to the acts referred to hereunder, all without any
previous notice or notification to the Issuer; (iii) transact such collection;
(iv) arrange for the amicable and extrajudicial sale of the Receivables and/or
any other credit receivables that comprise this fiduciary assignment; and
(v) perform all acts necessary for the disposal of the Receivables and/or any
other credit receivables that comprise this fiduciary assignment.



--------------------------------------------------------------------------------

Paragraph Three: In the event of any accelerated maturity of the debt under the
CCB, the Assigned Assets that would be intended to the Account will be deposited
by the Issuer in the account of the Bank, to amortize the debt balance of the
Issuer under the CCB, until such debt is fully paid, by sending to the Bank, as
owner and fiduciary creditor of the Receivables, Assigned Assets and Assigned
Receivables, a payment instruction to CASA containing data on its current
account.

Clause Ten – The procedure described in Clause Nine above will be repeated as
many times as necessary after the maturity of each of the obligations of the
Issuer, until all obligations of the Issuer before the Bank under the CCB are
fully satisfied.

Clause Eleven – Within five working days after the resolution of the fiduciary
assignment the object hereof, which will take place after the full satisfaction
of all pecuniary obligations of the Issuer under the CCB, the Bank will make the
necessary arrangements to ensure that the Receivables, Assigned Assets and
Assigned Receivables (which have not been foreclosed as provided under Clause
Nine above) be transferred and released to the Issuer.

Clause Twelve – In the event the Bank decides to file suit to satisfy its rights
under the CCB and hereunder, the parties hereby agree that the Issuer and the
Intervenor Surety under the CCB will bear all court costs and lawyers’ fees,
which may not be less than ten percent (10%) of the total amount of such suit.

Clause Thirteen – This instrument binds the parties and their successors, at any
title.

Clause Fourteen – Any mutual tolerance and concessions will be considered
occasional and transitory and will not be considered under any event a waiver,
acceptance, loss, change, reduction or expansion of any rights, faculty,
privilege, prerogative or powers granted to any of the parties hereunder, as
well as when any of the above are exercised will not represent novation of the
obligations hereunder.

Clause Fifteen – This instrument and any amendments thereto will be registered
by the Issuer at the competent Registry of Deeds and Documents within five
(5) working days after their execution. The Issuer must provide to the Bank
evidence of such registration at the end of the above five days.

Clause Sixteen – All costs and expenses resulting from the registration
hereunder will be fully borne by the Issuer.

Clause Seventeen – In the event any of the provisions hereunder is considered
unenforceable, the remaining provisions of this Bill will remain in full force.



--------------------------------------------------------------------------------

Clause Eighteen – The parties elect the Foro da Comarca de São Paulo, state of
São Paulo, as the sole jurisdiction to address any doubts or disputes arising
hereunder, over any other jurisdiction, no matter how privileged.

In witness whereof, the parties execute this agreement in two (2) counterparts
of equal form and content, in the presence of the witnesses below.

City, [day] [month] [year]

_________________________________________________________________

ISSUER

_________________________________________________________________

BANCO CARGILL S.A.

______________________________ ___________________________________________

Spouse Guarantor

Witnesses:

 

1._____________________________________________________________       2.
_____________________________________________________________ Name:      
            Name: RG:                   RG: CPF/MF no.:       CPF/MF no.:



--------------------------------------------------------------------------------

ANNEX 1

(on the company’s letterhead)

City, [day] [month] [year]

To

Cargill Agrícola S.A.

Avenida Morumbi, 8234

Brooklin, São Paulo, SP

Subject: Fiduciary Assignment of Credit Receivables Agreement, relative to
XXXXXXXXXXXXXXXXXXXXX.

Dear Sirs,

Whereas [    ] (the “Issuer”) and Banco Cargill S.A. (the “Bank”) on this date
execute this Fiduciary Assignment of Credit Receivables (“Fiduciary Assignment”)
to ensure the due compliance of all principal and accessory obligations
undertaken by the Issuer pursuant to the Bank Credit Bill no. [    ], issued by
the Issuer in behalf of the Bank on this date (the “Loan”);

Whereas the credit receivables object of the Fiduciary Assignment originate from
the Transport Service Agreement, entered on [    ] by the Issuer and Cargill
Agrícola S.A. (“CASA”), as amended from time to time (the “Supply Agreement”).

We hereby issue an irrevocable and binding instruction to CASA that as of the
present date all payments relative to the [    ] be made by CASA to the current
account held by the Issuer at the Bank, as follows: Current account no. [    ],
branch no. [    ], bank no. 040 (the “Account”). This payment instruction will
remain in force during the term of the Loan and its accessory guarantee of
Fiduciary Assignment. After the expiration of the term of the Loan and Fiduciary
Assignment, we hereby request that CASA awaits new instructions to make the
payments under the Supply Agreement.

We hereby declare that the Fiduciary Assignment does not change in any way the
obligations undertaken by the Issuer pursuant to the [    ], which will remain
in force, except for the obligation to make the payment to the valid Account as
of this date.



--------------------------------------------------------------------------------

We further request that CASA, through its legal representatives, sign the two
counterparts of this notice of payment instruction, acknowledging and accepting
the terms of this notice for all intents and purposes.

Faithfully,

_______________________________________________________________

ISSUER

_______________________________________________________________

BANCO CARGILL S.A.

Acknowledged and agreed on …./…./2006

______________________________________________

CARGILL AGRÍCOLA S.A.